Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1,3-5, 7-9, 11-13, 15-17, 19-21, 23-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The Applicant argument(s) regarding “ reading data elements from speculative memory accesses into a speculative buffer maintained exclusively to hold data from the speculative memory accesses, wherein the speculative buffer is associated with each processor core of a plurality of processor cores; delaying data updates of the data elements from the speculative memory accesses to a cache and memory subsystem visible to each of the plurality of processor cores until the speculative memory accesses are committed from a reorder buffer (ROB), wherein the data elements of the speculative memory accesses are withheld from propagation throughout the cache and memory subsystem until being committed so as to appear to the plurality of processor cores as cache misses notwithstanding whether the data elements were read into the speculative buffer from the cache”  is persuasive. Reply filed on 3/3/2021 Page 11-12.
  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov